Appeal from an order *1081of the Onondaga County Court (William D. Walsh, J.), entered January 24, 2007 pursuant to the 2005 Drug Law Reform Act. The order, among other things, granted the application of defendant for resentencing.
It is hereby ordered that the order so appealed from is unanimously reversed on the law and the matter is remitted to Onondaga County Court for further proceedings in accordance with the following memorandum: Defendant appeals from an order pursuant to the 2005 Drug Law Reform Act ([DLRA-2] L 2005, ch 643, § 1) granting his application for resentencing upon his 2004 conviction of criminal possession of a controlled substance in the second degree (Penal Law § 220.18 [former (1)]). Defendant’s contentions are the same as those raised by the defendant in People v Williams (45 AD3d 1377 [2007]) and, for reasons stated in our decision in that case, we reverse the order and remit the matter to County Court to determine defendant’s application in compliance with DLRA-2. Present— Scudder, PJ., Martoche, Peradotto, Pine and Gorski, JJ.